Appeal by the defendant from a judgment of the County Court, Suffolk County (Cacciabaudo, J.), rendered October 4, 2001, convicting him of attempted murder in the second degree (two counts), assault in the first degree, assault in the second degree, and aggravated harassment in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the evidence adduced at trial was legally insufficient to prove his guilt beyond a reasonable doubt. As the defendant made only generalized motions for a trial order of dismissal, this contention is not preserved for appellate review (see People v Gray, 86 NY2d 10). The defendant’s postverdict motion to dismiss the indictment pursuant to CPL 330.30, in which he raised essentially the same argument that he now raises on appeal, was not sufficient to preserve this contention for appellate review (see People v Padro, 75 NY2d 820). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s remaining contentions are without merit. Santucci, J.P., McGinity, Luciano and Schmidt, JJ., concur.